DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . This office action is in response to an argument submitted on 06/08/2022. The applicant does not amend any claims. Applicant adds new claim 31.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1 – 14, and 31 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea of a mental concept of evaluation or observation without significantly more. The claims recite a system for use with a communication network. 
The limitations of analyzing the vehicle data to identify start stop events, analyzing each start-and-stop events with respect to criteria, identifying the locations and the times from the global positioning data, and correlate the locations and the times of the vehicle with the respective ones of the actual visit events, as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components of electronic logging device, global positioning device and server to communicate via a communication network, one or more processors, and a non-transitory computer readable medium. That is, other than reciting the physical features nothing in the claim element precludes the step from practically being performed in the mind. For example, but for the generic structural elements previously identified in the context of this claim encompasses the user manually identifying and tracking when the vehicle starts and stops and identifying the location and time.
This judicial exception is not integrated into a practical application because the claims recite generic features that perform operations. The non-transitory computer readable medium are instructions to apply the exception using generic equipment. There isn’t claim language that specifically identifies the gps and logging events. The last step of the non-transitory computer readable medium is correlate no other operations are performed. Accordingly, this additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea. 
The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception because as discussed above with respect to integration of the abstract idea into a practical application, the additional element of using the electronic logging device, gps, server, and non-transitory computer readable medium to perform the correlating gps time and location to a start-and-stop event steps amounts to no more than mere instructions to apply the exception using a generic computer component. Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept. The claim is not patent eligible.
Claims 15 – 20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea of a mental concept of evaluation or observation without significantly more. The claims recite a system to access vehicle data of a vehicle and global positioning data including locations of the vehicle. 
The limitations of analyzing the vehicle data to identify start stop events, analyzing each start-and-stop events with respect to criteria, identifying the locations and the times from the global positioning data, and correlate the locations and the times of the vehicle with the respective ones of the actual visit events, as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components of electronic logging device, route database and server to communicate via a communication network, one or more processors, and a non-transitory computer readable medium. That is, other than reciting the physical features nothing in the claim element precludes the step from practically being performed in the mind. For example, but for the generic structural elements previously identified in the context of this claim encompasses the user manually identifying and tracking when the vehicle starts and stops and identifying the location and time.
This judicial exception is not integrated into a practical application because the claims recite generic features that perform operations. The non-transitory computer readable medium are instructions to apply the exception using generic equipment. There isn’t claim language that specifically identifies the gps and logging events. The last step of the non-transitory computer readable medium is correlate no other operations are performed. Accordingly, this additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea. 
The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception because as discussed above with respect to integration of the abstract idea into a practical application, the additional element of using the electronic logging device, gps, server, and non-transitory computer readable medium to perform the correlating gps time and location to a start-and-stop event steps amounts to no more than mere instructions to apply the exception using a generic computer component. Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept. The claim is not patent eligible.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1 - 20 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Davidson US 2012/0253892.
As per claim 1, A system for use with a communication network, the system comprising:
an electronic logging device physically coupled to a bus of a vehicle and capturing vehicle data from the bus; (Davidson paragraph 0074 discloses, “In controlling the various vehicle sensors, the telematics device 102 is able to capture and store telematics data from the various vehicle sensors according to a programmed logic and associate the captured telematics data with contextual data (e.g., date, time, location).”’)
a global positioning device carried by the vehicle and capturing global positioning data of the vehicle, the global positioning data including locations of the vehicle and times that the
vehicle is at the respective locations; (Davidson paragraph 0111 discloses, “In various embodiments, the portable data acquisition device 110 may also include a location sensing device (e.g., a Global Positioning System (GPS) device or other location sensor, such as those described above in relation to the telematics device 102) for providing location information in the form of, for example, latitude and longitude values.”) and
a server to communicate via the communication network and to access the vehicle data and the global positioning data via the communication network, the server comprising: (Davidson paragraph 0067 discloses, “The central server may be configured for evaluating telematics data received from the telematics devices and service data received from the service devices in order to assess driver efficiency, vehicle efficiency, and other logistical efficiencies. In addition, the central server may be configured for providing graphical presentations of telematics data and/or service data in efficiency-indicative formats, as well as for updating GPS-based maps based on vehicle telematics data.”)
one or more processors; (Davidson paragraph 0008 discloses, “ In various embodiments the one or more processors are, collectively, configured to: receive operational data comprising vehicle telematics data and service data, the vehicle telematics data being indicative of one or more vehicle dynamics for at least one vehicle during one or more time periods, and the service data being indicative of one or more service dynamics for at least one vehicle operator during the one or more time periods; identify the occurrence of one or more delivery stops based on the operational data; identify one or more stop attributes for each of the identified delivery stops; and generate a graphical display indicating each of the identified delivery stops and the identified stop attributes.”) and
a non-transitory computer-readable medium coupled to the one or more processors and storing instructions thereon, that when executed by the one or more processors, cause the one or more processors to: (Davidson paragraph 0074 discloses, “store telematics data from the various vehicle sensors according to a programmed logic and associate the captured telematics data with contextual data (e.g., date, time, location).”)
analyze the vehicle data to identify start-and-stop events of the vehicle; (Davidson paragraph 0113 discloses, “For example, in various embodiments, the user interface is configured to permit a driver to indicate the following service dynamics: (a) that a delivery stop has commenced (e.g., by pressing a button indicating that the driver has arrived at a delivery location and commenced the delivery process), (b) that a delivery stop has ended (e.g., by pressing a button indicating that the driver has completed the delivery and is now leaving the delivery location),”)
analyze each of the start-and-stop events with respect to criteria to identify which of the start-and-stop events is associated with an actual visit event; (Davidson paragraph 0276 discloses, “the over under actual stop time to planned stop time”)
identify the locations and the times from the global positioning data that correspond to the actual visit events; (Davidson paragraph 0218 discloses, “Next, at step 1326, the employee timecard module 1300 plots the each of the stops indicated in the stop-by-stop information table 1351 in the map display 810. In one embodiment, the employee timecard module 1300 first reviews the loaded operational data and retrieves location data for each stop in the table 1351 (e.g., by identifying location data captured at each respective’ stop start time or finish time). Next, the employee timecard module 1300 plots each stop individually on the map display 810 (e.g., based on location data comprising GPS coordinates corresponding to each stop).”) and
correlate the locations and the times of the vehicle with the respective ones of the actual visit events. (Davidson paragraph 0218 discloses, “Next, at step 1326, the employee timecard module 1300 plots the each of the stops indicated in the stop-by-stop information table 1351 in the map display 810. In one embodiment, the employee timecard module 1300 first reviews the loaded operational data and retrieves location data for each stop in the table 1351 (e.g., by identifying location data captured at each respective’ stop start time or finish time). Next, the employee timecard module 1300 plots each stop individually on the map display 810 (e.g., based on location data comprising GPS coordinates corresponding to each stop).”) 4, As per claim 2, The system of claim 1, further comprising a route database storing a scheduled visit events record identifying scheduled visit events and geographic areas around the scheduled visit events. (Davidson paragraph 0345 discloses, “FIG. 38 illustrates steps executed by the location dispatch profile module 2300 to provide dispatch profile statistics for a user- selected driver according to one embodiment. Beginning at step 2302, the location dispatch profile module 2300 displays a location dispatch profile view of the central server user interface 800. For example, FIG. 39 shows a location dispatch profile view 800L of the central server user interface 800 according to one embodiment. In the illustrated embodiment, the location dispatch profile view 800L displays a dispatch statistics table 2352 and a delivery performance statistics table 2354. The delivery performance statistics table 2354 indicates statistics for a driver's performance during one or more particular work shifts (e.g., a full work day, a morning work shift, an afternoon work shift, multiple work days, multiple morning or afternoon work shifts, or other periods of time during which one or more vehicle operators are scheduled to perform delivery-related activities), including number of trips made by the selected driver, the driver's total pickup and delivery hours, the number of delivery stops performed by the driver, the number of pickup stops performed by the driver, the total number of stops performed by the driver, the number of stops per hour performed by the driver, the driver's average stop time, the number of miles traveled by the driver, the miles traveled per stop by the driver, and the total weight of items picked up or delivered by the driver.”)
As per claim 3, The system of claim 2, wherein the instructions further cause the one or more processors to generate the scheduled visit events record and to define the geographic areas around the scheduled visit events. (Davidson paragraph 0145 discloses, “In addition, according to various embodiments, the central server 120 is configured for maintaining a Planning Data Set stored in the central server database (or in another database accessible by the central server 120). The Planning Data set may include stored data indicating, for example, planned delivery routes for various drivers and vehicles (e.g., a GPS-based route plan for a particular delivery vehicle 100), the locations of planned stops along each delivery route (e.g., location name and/or GPS location), planned distances associated with planned delivery routes and stops (e.g., total planned distance for a delivery route, planned distances between planned stops), planned times associated various routes and stops (e.g., planned times for travel between stops, planned times for executing a delivery at a particular stop), planned delivery activities at each stop (e.g., pickup, delivery, pickup & delivery),”)
As per claim 4, The system of claim 4, wherein the instructions further cause the one or more processors to compare the locations of the actual visit events to the geographic areas around the scheduled visit events to identify the locations of the actual visit events that are within the geographic areas around the scheduled visit events. (Davidson paragraphs 0145 and 0345)
As per claim 5, The system of claim 4, wherein the instructions further cause the one or more processors to update the scheduled visit events record to include the locations and the times for the scheduled visit events that have corresponding ones of the actual visit events. (Davidson paragraphs 0145 and 0345)
As per claim 6, The system of claim 4, wherein the times that correspond to the actual visit events comprise durations that the vehicle is at the respective actual visit events, and wherein the scheduled visit events have an associated time window, and wherein the instructions further cause the one or more processors to compare the durations of the actual visit events to the respective corresponding time windows to identify ones of the durations that are greater than the time window. (Davidson paragraph 0283 discloses, “The location performance module 1803 then calculates the difference between the identified start time and stop time and stores the result as the total worked time for the current driver. In certain embodiments, the location performance module 1800 may be further configured to identify any lunch and break segments in the retrieved segmented data, determine the duration of those segments, and modify the total worked time by subtracting the identified lunch/break time.”)
As per claim 7, The system of claim 6, wherein the instructions further cause the one or more processors to generate an alert identifying the actual visit events having the duration that is greater than the time window of the corresponding scheduled visit event. (Davidson paragraph 0118 discloses, “The portable data acquisition device 110 is also configured for displaying (e.g., via the display 316) data received from the central server 120 and telematics device 102. For example, the portable data acquisition device 110 may receive and display delivery information from the central server 120 (e.g., updated instructions for a particular delivery) or telematics data from the telematics device 102 (e.g., an alert that engine temperature is too high, tire pressure is too low, or recent gas mileage is poor). According to various embodiments, the portable data
acquisition device 110 may communicate with other components of the fleet management system 5 using the above-described communication methods and protocols.”)
As per claim 8, The system of claim 4, wherein the instructions further cause the one or more processors to generate a report identifying the scheduled visit events that correspond to one of the actual visit events and the scheduled visit events that do not correspond to one of the actual visit events. (Davidson paragraph 0201 discloses, “the employee timecard view includes a create report button 1360 configured to generate a printable stop-by-stop report (e.g., a .pdf file) showing the stop-by-stop information table 1351. FIG. 17 illustrates one embodiment of a stop- by-stop report for a particular driver and date including the stop-by-stop information table 1351.”)
As per claim 9, The system of claim 4, wherein the instructions further cause the one or more processors to generate an alert identifying the scheduled visit events that do not correspond to one of the actual visit events. (Davidson paragraph 0118 discloses, “The portable data acquisition device 110 is also configured for displaying (e.g., via the display 316) data received from the central server 120 and telematics device 102. For example, the portable data acquisition device 110 may receive and display delivery information from the central server 120 (e.g., updated instructions for a particular delivery) or telematics data from the telematics device 102 (e.g., an alert that engine temperature is too high, tire pressure is too low, or recent gas mileage is poor). According to various embodiments, the portable data acquisition device 110 may communicate with other components of the fleet management system 5 using the above- described communication methods and protocols.”)
As per claim 10, The system of claim 2, wherein the instructions further cause the one or more processors to assign the vehicle to one or more of the scheduled visit events. (Davidson
paragraph 0131 discloses, “the vehicle 100 moving out of a geo-fenced area associated with a delivery area assigned to vehicle 100 and its driver,”)
As per claim 11, The system of claim 10, wherein the vehicle is assigned to the scheduled visit events based on one or more of a proximity of the vehicle to the one or more of the scheduled visit events or a travel time between the vehicle and the one or more of the scheduled visit events. (Davidson paragraphs 0074, 0113, and 0218)
As per claim 12, The system of claim 1, wherein the times comprise dates, times, and durations of the actual visit events, and wherein the instructions further cause the one or more processors to generate an actual vehicle visit events record including the locations of the vehicle at the actual visit events and the corresponding dates, times, and durations. (Davidson paragraphs 0074, 0113, and 0218)
As per claim 13, The system of claim 1, wherein the start-and-stop event is identified based on one or more of turning off the vehicle, turning on the vehicle, a speedometer of the vehicle being zero for a threshold amount of time, wheels of the vehicle not rotating for a threshold amount of time, a transmission status of the vehicle being in park, or the identified location of the vehicle being substantially the same for a threshold amount of time. (Davidson paragraphs 0218 and 0345)
As per claim 14, The system of claim 1, wherein the times comprise one or more of an arrival time of the vehicle at the actual visit event, a departure time of the vehicle from the actual visit event, or a duration of the vehicle at the actual visit event. (Davidson paragraphs 0218 and 0345)
17. As per claim 15, A system to access vehicle data of a vehicle and global positioning data including locations of the vehicle and times that the vehicle is at the locations, via a communication network, the system comprising:
a route database storing a scheduled events record identifying scheduled visit events and geographic areas around the scheduled visit events; (Davidson paragraph 0145 discloses, “Planning Data Set stored in the central server database (or in another database accessible by the central server 120). The Planning Data set may include stored data indicating, for example, planned delivery routes for various drivers and vehicles (e.g., a GPS-based route plan for a particular delivery vehicle 100), the locations of planned stops along each delivery route (e.g., location name and/or GPS location), planned distances associated with planned delivery routes and stops (e.g., total planned distance for a delivery route, planned distances between planned stops), planned times associated various routes and stops (e.g., planned times for travel between stops”)
a server to communicate via the communication network and to access the vehicle data and the global positioning data via the communication network, the server comprising: one or more processors; (Davidson paragraph 0067 discloses, “The central server may be configured for evaluating telematics data received from the telematics devices and service data received from the service devices in order to assess driver efficiency, vehicle efficiency, and other logistical efficiencies. In addition, the central server may be configured for providing graphical presentations of telematics data and/or service data in efficiency-indicative formats, as well as for updating GPS-based maps based on vehicle telematics data.”) and

a non-transitory computer-readable medium coupled to the one or more processors and storing instructions thereon, that when executed by the one or more processors, cause the one or
more processors to: (Davidson paragraph 0074 discloses, “store telematics data from the various vehicle sensors according to a programmed logic and associate the captured telematics data with contextual data (e.g., date, time, location).”)
analyze the vehicle data to identify start-and-stop events of the vehicle; (Davidson paragraph 0113 discloses, “For example, in various embodiments, the user interface is configured to permit a driver to indicate the following service dynamics: (a) that a delivery stop has commenced (e.g., by pressing a button indicating that the driver has arrived at a delivery location and commenced the delivery process), (b) that a delivery stop has ended (e.g., by pressing a button indicating that the driver has completed the delivery and is now leaving the delivery location),”)
analyze each of the start-and-stop events with respect to criteria to identify which of the start-and-stop events is associated with an actual visit event; (Davidson paragraph 0276 discloses, “the over under actual stop time to planned stop time”)
identify the locations and the times from the global positioning data that correspond to the actual visit events; (Davidson paragraph 0218 discloses, “Next, at step 1326, the employee timecard module 1300 plots the each of the stops indicated in the stop-by-stop information table 1351 in the map display 810. In one embodiment, the employee timecard module 1300 first reviews the loaded operational data and retrieves location data for each stop in the table 1351 (e.g., by identifying location data captured at each respective’ stop start time or finish time). Next, the employee timecard module 1300 plots each stop individually on the map display 810 (e.g., based on location data comprising GPS coordinates corresponding to each stop).”)
correlate the locations and the times of the vehicle with the respective ones of the actual visit events; compare the locations of the actual visit events to the geographic areas around the
scheduled visit events to identify the locations of the actual visit events that are within the geographic areas around the scheduled visit events; (Davidson paragraph 0218 discloses, “Next, at step 1326, the employee timecard module 1300 plots the each of the stops indicated in the stop-by-stop information table 1351 in the map display 810. In one embodiment, the employee timecard module 1300 first reviews the loaded operational data and retrieves location data for each stop in the table 1351 (e.g., by identifying location data captured at each respective’ stop start time or finish time). Next, the employee timecard module 1300 plots each stop individually on the map display 810 (e.g., based on location data comprising GPS coordinates corresponding to each stop).”) and
correlate the locations and the times of the actual visit events with the associated ones of the scheduled visit events. (Davidson paragraphs 0145 and 0345)
As per claim 16, The system of claim 15, wherein the instructions further cause the one or more processors to update the scheduled events record to include the locations and the times for the scheduled visit events that have corresponding ones of the actual visit events. FIG. 38 illustrates steps executed by the location dispatch profile module 2300 to provide dispatch profile statistics for a user-selected driver according to one embodiment. Beginning at step 2302, the location dispatch profile module 2300 displays a location dispatch profile view of the central server user interface 800. For example, FIG. 39 shows a location dispatch profile view 800L of the central server user interface 800 according to one embodiment. In the illustrated embodiment, the location dispatch profile view 800L displays a dispatch statistics table 2352 and a delivery performance statistics table 2354. The delivery performance statistics table 2354 indicates statistics for a driver's performance during one or more particular work shifts (e.g., a full work day, a morning work shift, an afternoon work shift, multiple work days, multiple morning or afternoon work shifts, or other periods of time during which one or more vehicle operators are scheduled to perform delivery-related activities), including number of trips made by the selected driver, the driver's total pickup and delivery hours, the number of delivery stops performed by the driver, the number of pickup stops performed by the driver, the total number of stops performed by the driver, the number of stops per hour performed by the driver, the driver's average stop time, the number of miles traveled by the driver, the miles traveled per stop by the driver, and the total weight of items picked up or delivered by the driver.
As per claim 17, The system of clam 15, wherein the instructions further cause the one or more processors to generate a report identifying the scheduled visit events that correspond to one of the actual visit events and the scheduled visit events that do not correspond to one of the actual visit events. (Davidson paragraph 0201 discloses, “the employee timecard view includes a create report button 1360 configured to generate a printable stop-by-stop report (e.g., a .pdf file) showing the stop-by-stop information table 1351. FIG. 17 illustrates one embodiment of a stop- by-stop report for a particular driver and date including the stop-by-stop information table 1351.”)
As per claim 18, The system of claim 15, wherein the instructions further cause the one or more processors to generate an alert identifying the scheduled visit events that do not have a corresponding one of the actual visit events. (Davidson paragraph 0118 discloses, “The portable data acquisition device 110 is also configured for displaying (e.g., via the display 316) data received from the central server 120 and telematics device 102. For example, the portable data acquisition device 110 may receive and display delivery information from the central server 120 (e.g., updated instructions for a particular delivery) or telematics data from the telematics device 102 (e.g., an alert that engine temperature is too high, tire pressure is too low, or recent gas
mileage is poor). According to various embodiments, the portable data acquisition device 110 may communicate with other components of the fleet management system 5 using the above- described communication methods and protocols.”)
As per claim 19, The system of claim 15, wherein the times that correspond to the actual visit events comprise durations that the vehicle is at the respective actual visit events, and wherein the scheduled visit events have an associated time window, and wherein the instructions further cause the one or more processors to compare the durations of the actual visit events to the corresponding time windows to identify ones of the durations that are greater than the time window. (Davidson paragraph 0283 discloses, “The location performance module 1803 then calculates the difference between the identified start time and stop time and stores the result as the total worked time for the current driver. In certain embodiments, the location performance module 1800 may be further configured to identify any lunch and break segments in the retrieved segmented data, determine the duration of those segments, and modify the total worked time by subtracting the identified lunch/break time.”)
As per claim 20, The system of claim 19, wherein the instructions further cause the one or more processors to generate an alert identifying the scheduled visit event having associated durations that are greater than the time window. (Davidson paragraph 0118 discloses, “The portable data acquisition device 110 is also configured for displaying (e.g., via the display 316) data received from the central server 120 and telematics device 102. For example, the portable data acquisition device 110 may receive and display delivery information from the central server 120 (e.g., updated instructions for a particular delivery) or telematics data from the telematics device 102 (e.g., an alert that engine temperature is too high, tire pressure is too low, or recent gas mileage is poor). According to various embodiments, the portable data acquisition device

Response to Arguments
Applicant's arguments filed 06/08/2022 have been fully considered but they are not persuasive. Applicant alleges the office fails to correctly apply the two prong analysis established in the 2019 Subject Matter Eligibility Guidance.

APPLICANT’S ARGUMENT UNDER STEP 2A, PRONG ONE:
Applicant’s argument regarding prong Step 2A as to whether the claims as a whole are abstract is based upon MPEP 2106.04(a)(2)(II)(A). Within that that section of the MPEP, the court held the operations of, “the human mind is not equipped to detect suspicious activity by using network monitors and analyzing network packets as recited by the claim.”, because the claimed features are too complex for the human mind to perform. Furthermore, the court held, “a claim to a method for calculating an absolute position of a GPS receiver and an absolute time of reception of satellite signals, where the claimed GPS receiver calculated pseudoranges that estimated the distance from the GPS receiver to a plurality of satellites.” , SiRF Tech., 601 F.3d at 1331-33, 94 USPQ2d at 1616-17. Those features, are very specific about the type of data processed and for what purpose within a method claim. In the claimed invention that are systems, the inventive concept is an operation performed by a generic non-transitory computer-readable medium which is summarized to, “to correlate locations and times of the vehicle with the respective one of the actual visit events”. The other operations of the non-transitory computer readable medium are data processing and gathering. The further structural features are paraphrased to include: 
an electronic logging device physically coupled to a bus of a vehicle, a global positioning device carried by the vehicle and capturing global positioning data of the vehicle and times that vehicle is at the respective location, and a server to communicate via the communication network and to access the vehicle data and the global positioning data via the communication network. 
Thus, a person could mentally keep track of the time and location for which the vehicle start-and-stops. If there were a more synergistic connection between the gps location and the start-and-stop criteria, perhaps it would be too complicated for a human being to keep track.
The applicant alleges the rejection is conclusory and unsupported. However, the function of the office is quasi-judicial and requires the determination and application of law with respect to the claimed invention. Applicant concedes the claimed invention inventive concept as a whole is directed to the process operations and not the structural aspects of the invention by citing to MPEP 2106.04(a)(2)(II)(A). The office provided support in the form the 2019 Guidance as to why the claimed invention was broad to the point a human being is capable of performing the operations mentally. Applicants representatives chose not to amend the claims. Therefore, the determination the claimed invention is an abstract idea under the first prong is maintained.

APPLICANT’S ARGUMENT UNDER STEP 2A, PRONG TWO and STEP 2B:
	Applicant’s argument centers upon the allegation the Non-Final Rejection office action did not afford a thorough enough analysis as to why the structural features where not given patentable weight. The office concluded structural features do not state operations or structure that are an improvement in the operation of the structural features and the claims, as a whole, do state operations that could be performed in the mind. 
Applicant’s inventive concept is focused on the operations and of the non-transitory computer readable medium and when read with the structural features does not claim how the features improve the operation of a global positioning device as MPEP 2106.04(a)(2)(II)(A) addresses. The applicant’s invention as a whole and incrementally is not claimed to improve the functional operation of global positioning location determination based upon the start-and-stop of a vehicle. Applicant alleges the lack of specificity in the previous office action did not give adequate due process. However, applicant affirms an interview was given and during the interview applicant was notified the structural features were not given patentable weight and the reason why. Thus, applicant was notified how and why the claims as a whole and incrementally were viewed. Therefore, the office did show and explain how and why the claimed invention was not integrated into a practical application.

FAILUE TO ESTABLISH A PRIMA FACIA CASE:
Applicant alleges the office failed to establish a prima facia case of patent eligibility under 35 USC §101. The applicant was notified in the rejection of the specific features of the inventive concept that are broad and why they were capable of being performed in the mind. The applicant alleges the office action failed to give a claim by claim analysis, which was performed given the breadth of the claims. All the inventive features of note were examined and shown analogous to the 2019 Guidance. Applicant alleges the features of note that should be specifically addressed have no bearing on the inventive concept as claimed. The applicant does not identify what aspects of the general structural features specifically are of note that would change the analysis; because how the features operate in concert, as claimed, is how a human being is able to identify a location and time when a vehicle start-and-stops. The applicant does not show how those features are not generic or whether there are specific operations of those features that cannot be performed in the mind pursuant to MPEP 2106.04(a)(2)(II)(A). During the applicant’s interview, the office action was explained as to why those features were not given weight and how and why the 2019 Guidance was applied. Therefore, the office did establish a prima facia case of lack patentability under 35 USC §101.

STEP 2A, PRONG TWO and STEP 2B: APPLICANTS ANALAGOUS ARGUMENT:
	Applicant alleges the office action citing to example 40 claim 2 was inappropriate and Example 4 of the January 27, 2015 Guidance is closer to the inventive concept of the applicants. First, applicant cites to an example that is no longer the precedent for analyzing 35 USC§101. Applicant’s example 4 claim 1 has been superseded by the 2019 Subject Matter Eligibility Guidance. 
Second, if applicant’s example is applied, it fails to acknowledge example 4 is directed to improving the accuracy of functional operation of a GPS receiver. The guidance from 2015 states the reason the example is eligible for patentability is, “ the combination of elements impose meaningful limits in that the mathematical operations are applied to improve an existing technology (global positioning) by improving the signal-acquisition sensitivity of the receiver to extend the usefulness of the technology into weak-signal environments and providing the location information for display on the mobile device. All of these features, especially when viewed in combination, amount to significantly more than the judicial exception.” (pages 12 – 13 of January 2015 Guidance). The applicant’s claimed invention is not centered upon improving accuracy of global positioning but rather uses global positioning. Thus, example 40 more accurately reflects the inventive concept. In addition, the example was cited for illustrative purposes as stated in the action “The claims are similar”. Therefore, applicant’s argument is with not persuasive.
OFFICE ACTION LEGAL STANDARD:
Applicant alleges the office has imported a non-existence of the legal standard of, “do not perform a real-world tangible result”. The wording was written to given the applicant guidance when reviewing the 2019 Guidance. The concept was explained to the applicant during the interview and why is was given. The words are removed from the rejection so that the applicant is not held to a non-existent legal standard.

CONCLUSION and FINALITY OF SUBSEQUENT ACTION:
	Applicant alleges the previous office action showed clear error for which a final action is not warranted. The applicant applies a legal standard the does not apply to the determination of whether an action should be withdrawn. Pursuant to MPEP 706.07 the rejection will be maintained.

RESPONSE TO REJECTION UNDER 35 USC§ 102
	Applicant states features of claim 1 and the recitation of cited portion of Davidson art. However, applicant does not specify what specific features Davidson fails to disclose or anticipate. The claimed invention is broad and does not specify what are criteria. Furthermore, the claimed invention does not state a threshold for what is an actual visit based upon the broad term of criteria. Davidson does disclose the manual operation of the logging feature, however, Davidson does disclose, “In addition to capturing telematics data in response to detected vehicle events, the telematics device 102 may be further configured to automatically capture telematics data from the vehicle sensors 410 at predefined time intervals. For example, in one embodiment, the telematics device 102 is programmed with a threshold data capture time (e.g., 10 seconds, one minute) and is configured to automatically capture telematics data from the vehicle sensors 410 where no vehicle events are detected for a period exceeding the defined time. This configuration ensures that the threshold data capture time is the longest possible duration between telematics data being collected and ensures that the vehicle 100 is continuously monitored even through periods where none of the predefined vehicle events are detected.” (Davidson paragraph 0099) Thus, the invention maintains continuous monitoring of the vehicle under various criteria. Therefore, the vehicle is continually monitored. The claimed invention does not claim whether the events occur manually or automatically. Thus, the art of record discloses both manual and automatic data gathering.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TYLER D PAIGE whose telephone number is (571)270-5425. The examiner can normally be reached M-F 7:00am - 6:00pm (mst).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thomas Black can be reached on 571-272-6956. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/TYLER D PAIGE/Primary Examiner, Art Unit 3666